-.




                     OFFICE    OF THE A7TORNEY        GENERAL     OF TEXAS
                                             AUSTIN




         Ilonorable 0~.    ii. Sbppard
         Comptroller    of Ppublio Aaoouatr
         kuetin,   Texas

     r   Dear 91rI                    Opinion lo.     O-3069
                                      Ilet Paymnt of
     ,                                     80 Weaberr




                          YQUP lettm  of d
         lnp   qu*rtlon     for tha oeneid




                                   members of tb Legirl&tm m              la8~tled
         20 ml1                    under the Donrtituthn of Peur dependa
         upon.t                    bf tbo quee8lon involved in 8ha Oai-pentsr
         ame;                  lr mlti6na l o ua r dr mr oa f Tsita c indua
                                                                      r     tsdtnto
         fix*rotivcr SiilitaryEorvtw of the SIted State* undo~ Beotlan 111.
         of the ?Iatlonal.htfense  Act, 00411~y BP Ntmln,       Ml18    in that 8ar-
         vita of tile United      %atae,     C&Q stmtur   af   m amber   af   the   aTma~
         %tL3neJ. 3u&rb. H
    Honorable Gee. Il.6heppard,p8ge 2


                 Thi8    question      vi11   not k       tlsk8lly    6etorrine4
                                                                               until
    the @up "      Court of the United State* hr 8otod upon the
            *
    petltlcm.   or  urit of 0wt10Par1.   lh thrrefon ulvirr againrt
    the paysent    of   rutah   tada     prior   to   8    rim       deoirion     in    the
    Carpenter ~880.
                                                            Your8 vow           tnrly
                                                      ATTORII~ UEJIEFULOF TEXhS


!                                                     ST (81    a) R. Y. FAxRcHxLD
                                                           R!?ohard Y. Ftir8bIldl
                                                                       hrlrt8nt
    APrROvED~s,194l




                                                                      AFPRcvm
                                                              O#nn       Cosmlttee
                                                                       CIUU.~